                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                3:16-CR-00312-RJC-DSC
 USA                                               )
                                                   )
    v.                                             )                  ORDER
                                                   )
 RICHARD WYATT DAVIS JR.                           )
                                                   )



         THIS MATTER is before the Court on the Special Master’s Fourth Amended Report

and Recommendation as to Restitution, (Doc. No. 78), to which the parties have not objected.

         At the sentencing of this matter, the Court held that final determination of restitution

would be left open as authorized by 18 U.S.C. § 3664(d)(5). (Doc. No. 65: Judgment at 5). The

Special Master has now timely proposed a list of victims and losses, supported by a

preponderance of the evidence, that constitutes a “final determination” for purposes of ordering

restitution pursuant to the Mandatory Victim Restitution Act, 18 U.S.C. § 3663A. (Doc. No. 79:

Exhibit A, Claims Spreadsheet).

         IT IS THEREFORE ORDERED that, based on the reasons set forth in the Special

Master’s report, 18 U.S.C. § 3664(d)(5), and the Mandatory Victim Restitution Act, the

Judgment in this case, (Doc. No. 65), shall be amended to include a final restitution figure of

$9,612,525.69 in the amounts listed in the Net Claim column of the Claims Spreadsheet, (Doc.

No. 79: Exhibit A). All other terms of the original Judgment (Doc. No. 26) remain unchanged.
       The Clerk is directed to certify copies of this order to Defendant, counsel for Defendant,

the United States Attorney, the United States Marshals Service, the United States Probation

Office, and the Financial Administration Unit of the Clerk’s Office.

 Signed: November 14, 2018
